Citation Nr: 0722150	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-11 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated at 20 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from March 1994 to November 
1995

This matter comes before the Board of Veterans Appeals (Board 
or BVA) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.

REMAND

A preliminary review of the record discloses that the veteran 
was scheduled for a hearing before the BVA at the RO in May 
2006.  However, the veteran was unable to attend that hearing 
due to a death in his family.  A VA Form 119 (Report of 
Contact) associated with the claims file reflects that the 
veteran contacted the RO two days prior to his scheduled 
hearing and informed the RO of the situation and that he 
would be unable to attend the scheduled hearing.  He 
requested that his BVA hearing be rescheduled.  

It does not appear that the veteran's hearing has been 
rescheduled as he has requested or that he has withdrawn his 
request for a BVA hearing at the RO.  Since the failure to 
afford the veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, 
38 C.F.R. § 20.904, this matter must be addressed prior to 
any appellate review.

For these reasons, this case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the veteran when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:




The veteran should be scheduled for a BVA 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




